                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

WILLIE JAMES EDWARDS                                                                 PLAINTIFF

v.                                   Case No: 4:18-cv-00714-KGB

DOC HOLLIDAY                                                                       DEFENDANT

                                            JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing without prejudice this

case; the relief sought is denied.

       It is so adjudged, this the 11th day of February, 2019.




                                                     ________________________________
                                                     KRISTINE G. BAKER
                                                     UNITED STATES DISTRICT JUDGE
